Citation Nr: 1026682	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  96-35 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.   Entitlement to service connection for headaches, to include 
as secondary to service-connected hypertension or as due to 
undiagnosed illness.

2.  Entitlement to service connection for asthma and other 
respiratory disorders (to include shortness of breath, 
bronchitis, chest congestion, and pulmonary problems), to include 
as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to July 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran testified at a 
Board hearing at the RO in May 1999.

The issues on appeal were before the Board in February 2000, 
October 2003 and February 2006.  They were remanded each time for 
additional evidentiary development and/or to cure a procedural 
defect.

The issues on appeal were again before the Board in July 2008 
when they were denied.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  By Order dated in December 2009, the Court granted a 
joint motion to remand the appeal back to the Board for 
compliance with instructions included in the joint motion.  


FINDINGS OF FACT

1.  The Veteran does not suffer from a chronic headache 
disability related to his active duty service or to a service-
connected disability.

2.  The Veteran does not suffer from a chronic respiratory 
disorder related to his active duty service.



CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.310, 
3.317 (2009).

2.  A chronic respiratory disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the discussions in 
May 2004, December 2004, February 2006 and July 2006 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
adjudicated by this decision.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the appellant's rights under the VCAA.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any defect 
with respect to the timing of VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claims and the appellant has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claims 
decided herein has been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess/Hartman, 
supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claims in May 2004, December 2004, February 2006 and July 
2006, and was provided with notice of the types of evidence 
necessary to establish a disability rating and/or the effective 
date in July 2006.  The appellant's status as a Veteran has never 
been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the opinions included in the report of the May 
2005 VA examination are more than adequate, as they are 
predicated on a full reading of the evidence in the Veteran's 
claims file.  The opinions consider all of the pertinent evidence 
of record, to include the Veteran's self-reported medical history 
and VA and private medical records.  The opinions are supported 
by rationales.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

The Veteran failed to report for an examination which was 
scheduled in October 2006.  No additional pertinent evidence has 
been identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Service connection criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any 
particular disability, there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result of 
a service-connected disability.

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected disorder 
also warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Specific to Persian Gulf War service, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms, to include, but not limited to, 
signs or symptoms involving skin; muscle or joint pain; 
neurologic signs or symptoms; neuropsychologic signs or symptoms; 
sleep disturbances; or gastrointestinal signs or symptoms.  The 
chronic disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 
38 C.F.R. § 3.317(d).  The Veteran served in South West Asia from 
October 1990 to April 1991 and qualifies as a Persian Gulf 
veteran.

In changes to the statute, effective March 1, 2002, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B).  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 68 Fed. Reg. 34539-34543 (June 10, 2003).

For purposes of this section, the term "medically unexplained 
chronic multisymptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).


Entitlement to service connection for headaches, to include as 
secondary to service-connected hypertension or as due to 
undiagnosed illness

In August 1994, the Veteran submitted a claim of entitlement to 
service connection, in part, for headaches which he alleged were 
the result of a head injury.

The Board finds that service connection is not warranted for 
headaches on a direct basis.  The service medical records 
document very intermittent complaints of headaches but do not 
evidence a head injury.  The service medical records do not 
document the presence of continuous headache symptomatology.  In 
February 1980, the Veteran reported a headache.  The assessment 
was viral illness.  In March 1980, it was noted that the Veteran 
reported he had sinus headaches in high school.  In April 1984, 
the Veteran denied headaches.  In May 1986, the Veteran reported 
a headache which had been present for three days.  The assessment 
was upper respiratory infection.  At the time the Veteran 
completed a Report of Medical History in November 1992, he denied 
having or ever having had frequent or severe headaches.  The 
Veteran completed another Report of Medical History in November 
1994 in connection with his retirement examination.  At that 
time, he indicated that he had or had had frequent or severe 
headaches.  The Veteran circled the word "severe" on this 
document.  An accompanying document revealed that the Veteran 
reported he had had a couple of severe sinus headaches and at 
other times he had colds for no apparent reason.  

The post-service medical evidence documents the presence of 
intermittent complaints of headaches and as well as denials of 
having headaches at times.  The evidence does not, however, link 
currently existing headaches directly to the Veteran's active 
duty service.

At the time of a VA hypertension examination which was conducted 
in November 1994, it was noted that there was a history of head 
injury.  The Veteran denied neurologic complaints.  He reported 
he experienced three to four headaches a month which were present 
for the last four or five years.  The headaches were not 
associated with nausea or vomiting and there was no phonophobia 
or photophobia.  The headaches were described as very mild but 
increased with temperature changes.  There was noted to be a 
history of a head injury associated with a parachute jump without 
loss of consciousness.  The examiner opined that the Veteran most 
likely had tension headaches.  The examiner also opined that the 
Veteran's high blood pressure might also contribute to the 
headaches.  The examiner found no other neurological problems 
either by history or by examination.

A Persian Gulf examination was conducted in January 1997.  The 
Veteran complained of an intermittent headache which occurred 
approximately once every week or once every two weeks.  The 
headaches were reported to be mostly over the frontal area and 
lasted approximately one hour.  The pertinent impression was 
chronic headache.  The headache was not linked to the Veteran's 
active duty service.

A neurology consultation was conducted in January 1997.  The 
Veteran reported that, since his return from the Persian Gulf, he 
became aware of come and go bifrontral headaches responsive to 
analgesics.  The impression was migraine type headaches.  

A VA clinical record dated in May 1997 indicates that the Veteran 
reported he had functioned okay since his return from the Persian 
Gulf with the exception that he has become aware of intermittent 
bifrontal headaches.  The impression was migraine type headaches.

In November 1997, the Veteran gave a history of Atenolol causing 
side effects, waking and headache.  

In January 1998, it was noted that the Veteran did not have any 
complaints regarding headaches.  In June 1998, the Veteran denied 
having any new symptomatology.  A private clinical record dated 
in July 1998 indicates the Veteran denied having headaches.  In 
August 1998, the Veteran denied any symptomatology.  In December 
1998, the Veteran denied headaches.  

The Veteran testified before the undersigned in May 1999.  He 
reported that his headaches started towards the end of his tour 
in the Persian Gulf.  He had them intermittently in the last two 
years.  He had not sought medical treatment for headaches after 
his discharge but treated them with over-the counter medication.  
The headaches began in approximately March or April of 1991.  
They were intermittent.

In December 2000, the Veteran denied having a headache.  

A VA examination was conducted in March 2001.  The Veteran 
reported he was healthy when he joined the military.  He 
indicated his headaches began while stationed in Greece in 1980.  
The headaches occurred approximately twice weekly and were more 
frequent in cold weather or when he was overtired.  The pain was 
described as throbbing and lasting one to two hours.  He would 
lie down in a dark, quiet room with a cold cloth across his head 
if he could during the headaches.  He denied complaints of vision 
changes, slurred speech, numbness or tingling of his face or 
upper extremities.  The pertinent diagnosis was tension 
headaches.  The examiner opined that hypertension did not seem to 
be a major factor in the occurrence of headache pain.  The 
headaches were present consistently which would not be related to 
blood pressure.  The headache pain seemed to be related to stress 
and fatigue.  This evidence does not link currently existing 
headaches directly to the Veteran's active duty service.  

An addendum to the March 2001 report was prepared in February 
2002.  The examiner reported that she did not observe any 
complaints of headaches in the service medical records prior to 
the Veteran's retirement from service.  She did not observe any 
workup or consistent treatment for headache pain.  The examiner 
opined that it was not as likely as not that the headaches were 
related to injury or to hypertension.  The physical examination 
was normal.  The diagnosis was tension headaches.

A VA pulmonary and neurological examination was conducted in May 
2005.  The claims file and computerized clinical progress notes 
were reviewed in connection with the examination.  The Veteran 
informed the examiner that he never had headaches regularly 
before the Persian Gulf War.  Since that time, the headaches 
began to occur more regularly and were harder to relieve.  No 
medication had been prescribed for headaches and the Veteran 
reported he had only mentioned it to his current physician in 
passing.  He reported that he had headaches two to three times 
per week, lasting one half hour to a couple of hours.  While the 
Veteran had sinus problems, he did not feel that the headaches 
were linked to the sinus problems.  The pertinent impression was 
chronic headaches by the Veteran's history which were not being 
addressed in the recent primary care progress notes.  The 
examiner noted that there was no documentation of any headache or 
treatment in the recent records.  There was no mention of 
headaches being on the Veteran's VA problem list at the time of 
the examination.  There was a diagnosis in 1997 of migrainous 
headaches.  There was also a history of sinusitis and sinus 
congestion, which the examiner opined could also be contributing 
to the chronic headaches.  There was no ongoing care or recent 
treatment records related to headaches or documentation of any 
recent attention given to the issue of headaches.  The examiner 
opined that there was no current medical evidence indicating that 
the Veteran's headaches were from an injury or disease incurred 
by the Veteran during his active duty service or service during 
the Persian Gulf War.  Again, this evidence does not link 
currently existing headaches directly to the Veteran's active 
duty service.

The only evidence of record which links the Veteran's headaches 
directly to his active duty service is the Veteran's own 
allegations and testimony.  The Veteran has alleged that his 
headaches were due to a parachute accident.  While the records 
document that the Veteran had parachuted during active duty, 
there is no indication that he received a head injury during a 
parachute jump.  His allegation of an in-service injury is not 
supported by the service treatment records.  Furthermore, the 
Veteran's opinion as to the etiology of his headaches is without 
probative value.  As a lay person, the Veteran is not competent 
to make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board finds that the preponderance of the probative evidence 
weighs against a finding of continuity of symptomatology of 
headaches.  The Veteran reported only very infrequent headaches 
while on active duty and the only indication that the Veteran 
might have chronic headaches during active duty is included in 
the report of the November 1994 exit examination.  At that time, 
he indicated that he had or had had frequent or severe headaches.  
Significantly, the Veteran circled the word severe on this 
document.  The Board finds that the Veteran's circling of the 
word severe as opposed to the word frequent weighs against a 
finding that the Veteran had frequent headaches while on active 
duty.  This finding of the Board is supported by the accompanying 
document to the November 1994 Report of Medical History which 
indicated the Veteran reported he had had a couple of severe 
sinus headaches and at other times he had colds for no apparent 
reason.  The use of the words "couple of . . . headaches" again 
indicates to the Board that the Veteran had infrequent headaches 
during active duty.  A couple of headaches in two years does not 
rise, in the Board's opinion, to chronic headaches.  

The Board finds reason to question the Veteran's credibility when 
reporting on his headache symptomatology.  He has provided 
conflicting accounts of when the headache symptomatology began.  
In November 1994, the Veteran reported that he had headaches 
which had been present for four or five years (1990 or 1989).  In 
May 1997, the Veteran reported that his headaches began after his 
return from the Persian Gulf.  In May 1999, the Veteran testified 
that his headaches started towards the end of his tour in the 
Persian Gulf in approximately March or April of 1991.  In March 
2001, the Veteran reported that his headaches began while he was 
stationed in Greece in 1980.  It is not apparent to the Board why 
the Veteran has provided conflicting statements regarding when 
his headaches began.  The current statements are directly 
contradicted by the Veteran's prior reports of medical history as 
recorded in the service treatment records.  The allegation that 
the Veteran's headaches began in either 1980, 1989, 1990, or 1991 
is directly contradicted by the Veteran's self-reported history 
which was recorded in 1992 at which time he denied having or ever 
having had frequent or severe headaches.  Based on this, the 
Board finds reason to place reduced probative value on the 
Veteran's self-reported history.  

The post-service medical evidence does not support a finding of 
continuity of symptomatology.  The clinical records dated in 1998 
consistently indicate that the Veteran denied having headaches.  
In January 1998, it was noted that the Veteran did not have any 
complaints regarding headaches.  In June 1998, the Veteran denied 
having any new symptomatology.  In July 1998, the Veteran denied 
having headaches.  In August 1998, the Veteran denied any 
symptomatology.  In December 1998, the Veteran denied headaches.  
The Board notes the Veteran has reported that he did not seek 
treatment for his headaches but treated them with over the 
counter medication.  The Board finds, however, that the clinical 
records dated in January 1998, July 1998 and December 1998 
specifically indicate the Veteran denied headaches.  These 
records indicate to the Board that the Veteran was specifically 
asked if he experiences headaches at these times and he denied 
them.   The other 1998 records referenced above indicate the 
Veteran had no new symptoms which also indicates to the Board 
that there were no problems with headaches.  The Board finds 
that, if in fact the Veteran had had headaches in 1998, he would 
have reported them at least once when specifically questioned as 
to their presence.  The Board finds that the documented one year 
gap in 1998 when there were no headache complaints recorded or 
when headaches were actually denied, demonstrates that there was 
no continuity of symptomatology.  The Board finds the Veteran's 
current allegations of continuity of symptomatology are undercut 
by this evidence.  This evidence combined with the Board's 
finding that reduced probative value should be placed on the 
Veteran's self-reported history leads the Board to find there is 
no continuity of symptomatology of headaches.  

As there is no competent evidence of record which links currently 
existing headaches to the Veteran's active duty service, service 
connection is not warranted on a direct basis.

Service connection is not warranted for headaches as due to an 
undiagnosed illness.  The competent evidence of record indicates 
that the Veteran's headaches have been attributed to known 
diagnoses.  A May 1997 VA clinical record includes the diagnosis 
of migraine type headaches.  The headaches have been diagnosed as 
tension headaches by the examiner who conducted the March 2001 VA 
examination.  There is no competent evidence of record which 
indicates that the currently existing headaches are caused by an 
undiagnosed illness.

Service connection is not warranted for headaches on a secondary 
basis.  The examiner who conducted the November 1994 VA 
hypertension examination diagnosed the presence of tension 
headaches.  The examiner found that the Veteran's hypertension 
"might" also contribute to the headaches.  However, the examiner 
who conducted the March 2001 VA examination found that the 
Veteran's hypertension did not seem to be major factor in the 
occurrence of headache pain, noting that the headaches were 
present consistently which would indicate that they were not 
related to blood pressure.  This examiner opined that the 
headaches seemed to be related to stress and fatigue.  In the 
February 2002 addendum to this examination report, the examiner 
affirmatively found that it was not as likely as not that the 
Veteran's headaches were related to his hypertension.  The Board 
notes the examiner who prepared the November 1994 VA examination 
did not have access to the Veteran's claims file when forming the 
opinion as to the etiology of the Veteran's headaches.  The 
examiner who conducted the March 2001 VA examination cited to 
specific evidence in the claims file in her February 2002 
addendum.  The examiner had access to and had reviewed the claims 
file.  Based on this fact, the Board finds that the report of the 
March 2001 VA examination and accompanying addendum should be 
accorded greater probative weight than the opinion included in 
the report of the November 1994 VA examination.  The Court has 
held that post service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 109, 
112 (1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

The examiner who prepared the report of the November 1994 VA 
examination found that the Veteran's hypertension "might" also 
contribute to the Veteran's headaches.  In opposition to this 
finding, the examiner who prepared the March 2001 VA examination 
affirmatively found that it was not as likely as not that there 
was a link between the hypertension and the headaches.  The Court 
has held that medical opinions expressed in terms of "may" also 
implies "may" or "may not" and are too speculative to establish a 
plausible claim by themselves.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993). See also Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a 
similar vein, the Board finds the use of the word "may" in the 
report of the November 1994 VA examination also implies "may 
not."  This evidence is speculative and is outweighed by the 
affirmative finding of no link between hypertension and headaches 
made by the examiner who conducted the March 2001 VA examination.

The Board finds that the preponderance of the competent evidence 
of record demonstrates that the Veteran's currently existing 
headaches are not etiologically linked to his service-connected 
hypertension.  Service connection is not warranted on a secondary 
basis for headaches.

Entitlement to service connection for asthma and other 
respiratory disorders (to include shortness of breath, 
bronchitis, chest congestion, and pulmonary problems), to include 
as due to undiagnosed illness

The service treatment records document intermittent complaints of 
a productive cough which was consistently linked to viral 
syndromes and upper respiratory infections.  

In April 1976, it was noted that the Veteran had a productive 
cough which had been present for 24 hours.  The assessment was 
upper respiratory infection.  

In October 1976, it was noted that the Veteran had a history of 
slight cough.  The assessment was strep pharyngitis.  

In March 1977, the Veteran reported, in part, having a cough.  
The assessment was viral syndrome.  

In July 1979, it was noted that the Veteran reported, in part, 
coughing.  The assessment was viral syndrome.  

In January 1980, the Veteran reported he had had a cough for 
three weeks.  The assessment was bronchitis.  

In February 1980, the Veteran complained, in part, of coughing.  
The assessment was viral illness.  

In June 1981, the Veteran reported coughing up phlegm.  He denied 
shortness of breath.  The assessment was no disease found.  

In October 1981, it was noted the Veteran reported, in part, that 
he had been coughing.  The assessment was viral pharyngitis.  

In January 1982, the Veteran's health records were screened.  It 
was specifically noted under the heading of recurrent problems, 
that the Veteran did not have, in pertinent part, pneumonia or 
upper respiratory infection.  

In November 1982, the Veteran reported, in part, a productive 
cough.  The assessment was viral syndrome.  

In May 1986, the Veteran reported, in part, having a productive 
cough.  The symptom had been present for three days.  The 
assessment was upper respiratory infection.  

A June 1986 clinical record indicated the Veteran had paroxysmal 
nocturnal dyspnea.  Another June 1986 record indicates the 
Veteran reported an occasional cough.  The assessment was 
probable sinusitis and unable to prove viral syndrome.  

Another record dated in June 1986 noted the presence of a 
productive cough.  The assessment was viral syndrome.  

In July 1986, the Veteran still felt weak and still had a 
productive cough.  The assessment was viral syndrome.  

In December 1989, the Veteran complained of phlegm and a cold.  
He denied shortness of breath but reported coughing up blood 
streaked sputum or thick sputum with every cough.  The cough had 
been present for four days.  The assessment was possible 
bronchitis.  

In June 1991, it was noted that the Veteran had pneumonia in 
Saudi Arabia.  It was also noted that the Veteran had a long term 
cough.  He had pneumonia in Saudi when he had ten days of a 
shortness of breath and a cough.  

In December 1991, the Veteran reported, in part, a cough which 
had been present for seven days.  The assessment was viral.  

In January 1992, it was noted that the Veteran had a chronic 
cough.  A chest X-ray was normal. 

In November 1992, it was noted that the Veteran had been coughing 
and had a history of pneumonia in January 1991.  The cough was 
worse in the morning.  The pertinent assessment was bronchitis 
and question degree of chronicity.  A chest X-ray was normal.  

The November 1992 service examination includes an annotation of 
recurrent bronchitis/asthma exercise induced.  Clinical 
evaluation of the lungs was normal.  

On a Report of Medical History completed by the Veteran in 
November 1992, he reported that he had or had had asthma and 
shortness of breath.  The Veteran reported he coughed up phlegm 
every morning and then he did not cough for the rest of the day.  
An attached statement indicates the Veteran reported he had had 
exercise induced asthma which started while he was assigned to 
Greece.  A chest X-ray was normal.  

In January 1993, the Veteran complained of a sore throat and 
congestion which had been present for seven days.  Physical 
examination revealed a forced wheeze bilaterally.  The assessment 
was most likely viral pharyngitis and upper respiratory 
infection.  

A January 1994 chest X-ray was conducted due to a productive 
chronic cough.  The X-ray was interpreted as showing no signs of 
pneumonia or other acute airspace disease.  

In March 1994, it was noted the Veteran had respiratory illness 
and had decreased his level of activity.  

On a Report of Medical History completed by the Veteran in May 
1994, the Veteran reported he had had recurring colds and 
coughing of phlegm almost daily.  He reported that he had or had 
had asthma and indicated that he did not know if he had or had 
had shortness of breath.  It was noted that the Veteran reported 
he had a persistent cough since returning from Saudi.  He 
reported that, since returning from Saudi Arabia, he seemed to go 
from cold to cold with only a short period in between.  He also 
reported that he was diagnosed with asthma when he returned from 
Greece.  The asthma caused him to wheeze for up to two hours 
after a workout.  

Clinical evaluation of the lungs was normal at the time of the 
May 1994 retirement examination.  It was noted on the examination 
form that the Veteran had a recurrent persistent cough since 
returning from Saudi Arabia.  

In August 1994, the Veteran submitted a claim, in part, for 
frequent pulmonary problems including colds, chest congestion, 
and shortness of breath.

On VA examination in November 1994, the Veteran reported his main 
problem was exercise-induced asthma and recurrent sinus problems.  
He reported he developed pneumonia while in Saudi Arabia during 
Operation Desert Storm.  Since that time, he had had recurrent 
upper respiratory infections.  The pertinent diagnoses were 
pneumonia by history which was resolved, exercise-induced asthma 
and recurrent upper respiratory infections.  Testing was 
conducted and pulmonary function testing and chest X-rays were 
found to be normal.  The report was annotated to indicate that 
all tests were within normal limits and the Veteran had no 
chronic obstructive pulmonary disease or asthma but still might 
have exercise-induced bronchospasm.

A VA clinical record dated in November 1995 reveals the Veteran 
complained of a morning cough.

In February 1996, a private physician, G.A., M.D., wrote that he 
had been involved in the Veteran's medical care since the summer 
of 1983.  The Veteran informed the physician he noticed during 
his tour of duty while stationed in Greece in 1980-1981, that he 
developed periodic wheezing.  This increased when he was near 
heavily polluted areas.  He felt good after he returned to the 
United States with the notable exception of during exercise.  
Whenever he performed significant exercise and especially in cold 
weather, he would develop mild wheezing, some chest tightness and 
cough.  The Veteran informed the physician that the military 
clinic was unable to identify the Veteran's disorder.  Dr. G.A. 
found that this clearly represented exercise-induced asthma.  The 
Veteran also started developing occasional bronchitis with 
wheezing after his tour in Greece.  The Veteran was doing well 
with the symptoms until the Gulf War.  During his tour of duty in 
Saudi Arabia, the Veteran developed repeated bronchial 
infections, with coughing of purulent phlegm, chest congestion, 
and some wheezing which was treated with multiple rounds of 
antibiotics.  The Veteran reported he continued to have these 
symptoms when he returned to the United States.  Dr. G.A. wrote 
that he saw the Veteran approximately six and twelve months after 
his return and he continued to complain of a daily cough, 
productive purulent sputum, and some mild wheezing intermittently 
with recurrent exacerbations of bronchitis.  Dr. G. A. made a 
diagnosis of chronic bronchitis.  The physician summarized by 
finding that the Veteran had exercise-induced asthma which 
developed in response to chronic exposure to air pollution in 
Greece.  He also developed chronic bronchitis with repeated 
exacerbations, secondary to infections that he developed while 
stationed in the Gulf.

A Persian Gulf examination was conducted in January 1997.  The 
Veteran reported he was short of breath while serving in the 
Persian Gulf.  He was also coughing up phlegm.  After his return 
in June 2001, he continued to experience slight morning cough 
which was productive.  The Veteran indicated that his brother, 
who is a doctor, informed him that his pneumonia did not clear.  
The pertinent impression was chronic cough.  A chest X-ray was 
noted to show minimal bronchial irritation and bronchial changes 
and tiny fibrocalcific residua from old granulomatous process.

A January 1997 VA clinical record includes a pertinent assessment 
of exercise-induced asthma by history.

A private clinical record dated in May 1998 includes an 
assessment of acute bronchitis.

A VA clinical record dated in January 2000 included a pertinent 
assessment of bronchitis.  The Veteran reported he had chest and 
sinus congestion and a cough for approximately two weeks.

A VA respiratory diseases examination was conducted in March 
2001.  The Veteran reported he was healthy when he joined the 
military.  He began experiencing breathing difficulties when he 
was stationed in Greece from 1980 to 1981 after completing 
morning physical training.  He would cough up phlegm.  He 
recalled that the symptoms did not subside after leaving Greece.  
Cold weather would cause shortness of breath.  During his 
military career he had pneumonia once and bronchitis several 
times.  The condition resolved with treatment every time.  He 
continues to cough after working out.  He had frequent colds 
during the winter months.  The pertinent diagnosis was asthma.  A 
chest X-ray was interpreted as revealing clear lungs.  Exercise 
stress testing was found to be normal with a good exercise 
capacity.  There was no evidence of exercise-induced asthma.  
Bronchoprovocation tests results were also normal.  It was noted 
that the Veteran complained of periodic dyspnea and cough on 
exposure to pollens and cold air.  The examiner opined that the 
symptoms might indicate bronchial hyperreactivity but this must 
be of a mild enough degree so as not to be detected by the usual 
tests.  The assessment was normal lung function.  The shortness 
of breath and wheezing did not have a pulmonary cause.  An 
addendum to the March 2001 report was prepared in January 2002.  
The new diagnosis was respiratory examination is normal.  The 
examiner found that there is no evidence of asthma.  April 2001 
pulmonary function testing results were referenced as not showing 
any evidence of asthma and the Veteran showed good exercise 
capacity.  The bronchoprovocation test was negative.  The Veteran 
was discharged from the pulmonary clinic with a recommendation to 
lose weight.

A VA clinical record dated in April 2001 indicates the Veteran 
reported he had shortness of breath and wheezing after exercise 
since 1982.  The symptoms reportedly began after he was stationed 
in Greece about 20 years prior.  Pulmonary function testing was 
conducted.  An exercise test was interpreted as being normal.  
The impression was good aerobic exercise capacity with no 
evidence of exercise- induced asthma by the current test.

A VA pulmonary and neurological examination was conducted in May 
2005.  The claims file and computerized clinical progress notes 
were reviewed in connection with the examination.  The pertinent 
impression was hyperreactive airway disease based on pulmonary 
clinic with pulmonary function testing normal and normal lungs on 
chest X-ray.  The examiner noted there were pulmonary clinic 
notes addressing hyperreactive airway disease as recently as the 
fall of 2004.  The examiner found that there was no medical 
evidence of documentation by the clinic providers that the 
Veteran's hyperreactive airway disease is an undiagnosed illness 
resulting from the Persian Gulf War or was in any way related to 
the Veteran's military service.

An October 2005 VA clinical record includes a pertinent 
impression of hyperactive airway disease.  It was noted that the 
Veteran's shortness of breath occurred less frequently and he 
only needed albuterol once or twice per month.  He was also 
diagnosed with obstructive sleep apnea.

There are post service clinical records which reference 
complaints of morning cough.

The Board finds that service connection is not warranted for a 
respiratory disorder on a direct basis.  The preponderance of the 
competent evidence of record indicates that the Veteran does not 
currently experience a respiratory disorder which was 
etiologically linked to his active duty service.

The service treatment records document intermittent complaints of 
a productive cough which were pretty consistently linked to viral 
syndromes, pharyngitis and upper respiratory infections.  
Significantly, there is no competent evidence of record which 
links currently existing viral syndromes, pharyngitis or upper 
respiratory infections to the Veteran's active duty service on a 
direct basis.

The examiner who conducted the November 1994 VA examination found 
that the Veteran might have exercise induced bronchospasm.  The 
use of the word might negates the probative value of this opinion 
as it is speculative in nature.  The Court has held that medical 
opinions expressed in terms of "may" also implies "may" or "may 
not" and are too speculative to establish a plausible claim by 
themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). See 
also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  This evidence is 
insufficient to link exercise induced bronchospasms to the 
Veteran's active duty service.  

There is evidence in the service treatment records of 
intermittent diagnoses of bronchitis.  The disorder was included 
as a diagnosis in service treatment records dated in January 
1980, December 1989 and January 1991.  Furthermore, recurrent 
bronchitis was included as a diagnosis on the report of a 
November 1992 service examination and in a November 1992 clinical 
record.  However, bronchitis was not listed as a defect on the 
report of the separation examination which was conducted in March 
1994.  Clinical examination of the lungs and chest was determined 
to be normal at that time.  It was noted that the Veteran had had 
a recurrent, persistent cough since his return from Saudi Arabia.  

There is also some evidence of record which links chronic 
bronchitis to the Veteran's active duty service.  In February 
1996, G.A., M.D., wrote that he was informed by the Veteran that 
he developed occasional bronchitis and wheezing after his tour in 
Greece.  The Veteran did well with the symptoms until the Gulf 
War.  During his tour in Saudi Arabia, the Veteran reported that 
he developed repeated bronchial infections, coughing of purulent 
phlegm, chest congestion and some wheezing.  The Veteran reported 
that he continued to experience these symptoms after his return 
to the U.S.  The physician reported that he saw the Veteran 
between six and twelve months after the Veteran's return from the 
Persian Gulf and the Veteran continued to complain of daily 
cough, productive purulent sputum, some mild wheezing and 
recurrent exacerbations of bronchitis.  The physician opined that 
the Veteran developed chronic bronchitis with repeated 
exacerbations secondary to infections the Veteran developed while 
stationed in the Persian Gulf.

The Board finds that, with the exception of Dr. G.A.'s letter, 
there is no other competent evidence of record which indicates 
that the Veteran experiences chronic bronchitis.  The post-
service clinical records include very intermittent assessments of 
bronchitis but the disorder is not characterized by these records 
in any way as chronic bronchitis.  VA examinations conducted in 
November 1994, March 2001 and May 2005, all failed to result in 
diagnoses of chronic bronchitis.  The Board finds that the 
preponderance of the competent evidence of record indicates that 
the Veteran does not experience chronic bronchitis.  The only 
other evidence of record which indicates that the Veteran has 
chronic bronchitis is the Veteran's own allegations and testimony 
which are without probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Service connection is not warranted 
for chronic bronchitis on a direct basis.

The Veteran has reported, at times, that he has exercise-induced 
asthma.  This disorder, however, is not included as a diagnosis 
in the service treatment records, with the exception of being 
based on a history provided by the Veteran.  For example, in 
November 1992, the Veteran reported he had had exercise-induced 
asthma.  The report of the November 1992 medical examination 
includes an assessment of recurrent bronchitis/asthma exercise 
induced.  There is no indication upon what basis this diagnosis 
was made other than it being based on the history reported by the 
Veteran.

There is some evidence of record which indicates that the Veteran 
has asthma as a result of his active duty service.  Dr. G.A., in 
his February 1996 letter, diagnosed the presence of exercise-
induced asthma which the physician opined began during active 
duty as a result of the Veteran's chronic exposure to air 
pollution while stationed in Greece.  It is not apparent to the 
Board upon what basis the diagnosis was made.  There was no 
indication that the author had reviewed any of the service 
treatment records nor did he reference current test results which 
would document the presence of asthma.  The diagnosis of 
exercise-induced asthma was apparently based on the Veteran's 
self-reported history which is not supported by the service 
treatment records.  As set out above, the only references to 
asthma in the service treatment records are based on the 
Veteran's self-reported history.  There are no actual clinical 
diagnoses of asthma recorded during the Veteran's 20 years of 
active duty service.  

The rest of the competent evidence of record is either silent to 
the presence of asthma or affirmatively indicates that the 
Veteran does not have asthma.  The examiner who conducted the 
November 1994 VA examination found that the Veteran did not have 
asthma.  While the examiner who conducted the March 2001 VA 
examination originally diagnosed asthma, she revised this 
diagnosis in the January 2002 addendum to the examination report.  
The examiner, citing pulmonary testing results, specifically 
found that there was no evidence of the presence of asthma.  The 
examiner who conducted the most recent VA examination in May 2005 
did not diagnose the presence of asthma.  The Board finds the 
lack of current diagnoses of asthma weighs against a finding that 
the Veteran currently has asthma which was linked to his active 
duty service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].

The Board finds that greater probative weight should be accorded 
the report of the March 2001 VA examination and the January 2002 
addendum which indicated that the Veteran did not have asthma 
over Dr. G.A.'s opinion.  The March 2001 opinion was based on a 
review of actual testing of the Veteran's pulmonary function.  
While Dr. G.A. diagnosed exercise-induced asthma in February 
1996, he did not indicate upon what foundation he was basing his 
opinion.  There was no citation to any pulmonary test results.  A 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual premise 
is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The only other evidence of record which indicates that the 
Veteran currently has asthma as a result of his active duty 
service is the Veteran's own allegations and testimony.  These 
are without probative value with regard to the current existence 
and etiology of asthma.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board further notes that, when the Veteran submitted his 
claim in August 1994, he reported he was claiming problems with 
colds, chest congestion and shortness of breath.  There was no 
mention of the presence of asthma.  The Board finds it reasonable 
to believe that, if the Veteran had been diagnosed with chronic 
asthma during active duty, he would have claimed service 
connection for the disorder at that time.  The Board finds this 
evidence weighs against finding that the Veteran had had asthma 
during active duty.  

The Board finds that the preponderance of the competent evidence 
of record demonstrates that the Veteran did not have asthma 
during active duty and does not currently experience asthma.  In 
the absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted for asthma.

The examiner who conducted the May 2005 VA examination diagnosed 
hyperreactive airway disease.  He specifically found that there 
was no medical evidence that the hyperreactive airway disease was 
an undiagnosed illness nor was it in any way related to the 
Veteran's military service.  There is no evidence in the service 
treatment records indicating that the Veteran had hyperreactive 
airway disease at that time.  There is no competent evidence of 
record which links the currently existing hyperreactive airway 
disease to the Veteran's military service.  Service connection is 
not warranted for hyperreactive airway disease.

The Veteran has alleged that he currently has a respiratory 
disorder which was caused by an undiagnosed illness.  The Board 
finds this claim to be without merit.  The vast majority of the 
competent evidence of record indicates that the Veteran's 
respiratory problems have been attributed to known diagnoses 
including upper respiratory infection, viral infections, asthma, 
bronchitis and hyperreactive airway disease.  As the vast 
preponderance of the competent medical evidence of record 
indicates that the Veteran's respiratory disability is not caused 
by an undiagnosed illness, the claim must fail under 38 C.F.R. § 
3.317.

With regard to continuity of symptomatology of respiratory 
problems, the Board notes that the service treatment records 
document intermittent complaints of a cough.  The Board finds 
there is evidence of continuity of symptomatology of a cough.  
However, this continuity of symptomatology is not sufficient upon 
which to base a grant of service connection for a disorder 
manifested by a chronic cough.  Significantly, other than Dr. 
G.A., no health care provider has noted the Veteran's reports of 
continuity of symptomatology and, based on this report, has 
linked a currently existing respiratory disorder to the Veteran's 
active duty service.  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  The evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent.  See  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  The 
preponderance of the competent evidence of record which takes 
note of the Veteran's medical history indicates that, regardless 
of that history, the Veteran either did not have a current 
respiratory disorder or that a current respiratory disorder was 
not etiologically linked to the Veteran's active duty service.  
The Board finds the medical evidence of record is more probative 
than the Veteran's reports of medical history and his opinion as 
to the existence and etiology of a current respiratory disorder.  
The Board finds that, while the Veteran is competent to report on 
respiratory symptoms he experiences, the nature of respiratory 
disease is such that the Veteran is not competent to provide a 
specific diagnosis of a respiratory disorder nor to provide an 
opinion as to the etiology of a respiratory disorder.  These are 
not simple diagnoses.  Service connection is not warranted for a 
disorder manifested by a chronic cough based on continuity of 
symptomatology.  

The Board has considered the holding in McLain v. Nicholson, 21 
Vet. App. 319 (2007), in which the Court held that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication.  In the current case, other than asthma, 
service connection for the respiratory disorders is being denied 
not because they are not present but rather due to the fact that 
the preponderance of the competent evidence does not indicate 
that the disorders were linked to the Veteran's active duty 
service.  With regard to asthma, the Board notes that Dr. G.A. 
has opined that the Veteran had exercised induced asthma which 
was linked to active duty.  Significantly, as set out above, the 
Board finds that the preponderance of the competent medical 
evidence is against finding that the Veteran had asthma at any 
time during active duty or during the appeal period.  All the 
objective medical testing failed to document the disorder and the 
Board finds this cumulative evidence outweighs Dr. G.A.'s 
opinion.  The Board finds that there is no valid diagnosis of 
asthma at any time during the appeal period.  

The Board again finds reason to place reduced probative value on 
the Veteran's self-reported medical history.  The Board notes 
some discrepancy in the Veteran's self-reported history of 
breathing problems.  At the time of the November 1994 VA 
examination, he reported his breathing problems began after he 
had pneumonia while in Saudi Arabia during Operation Desert 
Storm.  He indicated that, since that time, he developed 
recurrent upper respiratory infections.  Dr. G.A. wrote that the 
Veteran reported he noticed periodic wheezing while stationed in 
Greece from 1980 to 1981.  After service in the Persian Gulf, he 
developed repeated bronchial infections.  At the time of the 
January 1997 Persian Gulf examination, the Veteran reported he 
was short of breath while serving in the Persian Gulf.  There was 
no mention of respiratory problems beginning while serving in 
Greece.  At the time of the March 2001 VA examination, the 
Veteran reported that he began experiencing breathing 
difficulties while stationed in Greece.  It is not apparent to 
the Board why the Veteran has provided conflicting accounts of 
his symptomatology and when it began.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for the disabilities 
currently on appeal.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence to 
permit favorable determinations pursuant to 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for headaches, to include as 
secondary to service-connected hypertension or as due to 
undiagnosed illness, is denied.

Entitlement to service connection for asthma and other 
respiratory disorders (to include shortness of breath, 
bronchitis, chest congestion, and pulmonary problems), to include 
as due to undiagnosed illness, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


